Citation Nr: 0727085	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-02 991	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He was awarded the Combat Infantryman Badge, 
among other decorations, for his service in Vietnam.

The veteran provided sworn testimony in support of his appeal 
during a hearing held at the RO before the undersigned 
Veterans Law Judge in April 2007.

The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the time period at issue, the veteran's PTSD has 
resulted in reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships, but greater impairment is not shown.


CONCLUSION OF LAW

A disability rating in excess of 50 percent is not warranted 
for impairment resulting from PTSD from August 2001 until the 
present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in an April 2002 
rating decision.  A 30 percent disability rating was awarded.  
The veteran perfected a timely appeal as to this initial 
rating.  In a June 2002 rating decision, the disability 
rating was increased to 50 percent.  The veteran continues to 
contend that a higher disability rating should be awarded.  
He asserts that his PTSD symptoms cause greater impairment 
than is reflected by the 50 percent rating currently 
assigned.  He further asserts that the traumatic brain injury 
he sustained during a motorcycle accident in May 2004 has 
heightened his PTSD symptoms.

Preliminary matters

During the April 2007 hearing, the veteran submitted a 
statement from his treating Vet Center counselor, along with 
a waiver of initial agency of original jurisdiction review.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board holds that 
no prejudice accrues to the veteran by our review of this new 
evidence and his appeal at this time.   

The transcript of the April 2007 hearing on appeal contains 
several inaudible and poorly-transcribed sentence fragments.  
However, the Board finds that the deficiencies of the 
transcript are not material as the veteran's contentions are 
nevertheless clear and understandable, as enhanced by the 
written contentions contained in the file and the 
recollection of the undersigned Veterans Law Judge who 
presided over the hearing.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in an August 
2003 letter.  

The veteran was informed of the law governing the assignment 
of disability ratings in the January 2004 Statement of the 
Case.  He was specifically informed as to the rules governing 
the assignment of effective dates in an April 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings for mental 
disorders, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in January 2004.  Accordingly, 
the Board considers VA's notice requirements to have been 
met.   

VA medical records, private medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran and his wife have presented written 
statements in support of his claim and he has testified in 
support of the claim during a personal hearing before the 
undersigned Veterans Law Judge.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection, August 2001, until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, PTSD is rated under 
a "General Rating Formula for Mental Disorders".  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The pertinent provisions of 
the General Formula are as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The currently-assigned 50 percent disability rating was based 
upon medical evidence showing that the veteran suffered from 
depression, became fearful and tearful easily, had sleep 
disturbances with nightmares, flashbacks and intrusive 
recollections.  

A January 2003 statement from the veteran's counselor at the 
Vet Center reflects that the veteran's PTSD was causing 
severe isolation and avoidance.  The counselor indicated that 
the veteran's diagnosis was of chronic PTSD with residual 
hyperarousal, re-experiencing and avoidance, and that his 
Global Assessment of Functioning (GAF) score was 43.   An 
August 2003 statement from the Vet Center repeated the same 
information, but reflects a GAF score of 42.  A January 2004 
VA psychiatric treatment report shows that the veteran was 
dealing with increased anxiety and hypervigilence related to 
news of the war in Iraq.  He required medication for control 
of his PTSD symptoms.  The treating physician rendered a 
diagnosis of PTSD with delayed onset and assigned a GAF score 
of 48.

In May 2004, the veteran was involved in a very serious 
motorcycle accident, in which he sustained a severe head 
injury with cerebral contusion, a fracture to his C5 
vertebra, and subarachnoid hemorrhages.  He had some amnesia 
for the time period surrounding the accident, as well.  
Following his immediate recovery, medical records show that 
he was left with a seizure condition, and significant 
impairment of higher cortical functioning, which controls 
reasoning, executive decision-making skills, and memory among 
other brain functions.  

With regard to impairment resulting from PTSD following the 
brain injury, the record shows that the veteran receives 
biweekly psychotherapy for PTSD symptoms with a therapist 
from the Vet Center, who has submitted several statements for 
the records.  He also continues to see a VA psychiatrist for 
prescription medication and psychiatric monitoring.  

The report of a September 2004 VA examination shows that the 
veteran was receiving occupational therapy, speech therapy, 
and physical therapy as part of his rehabilitation from the 
debilitating effects of the brain injury.  The veteran 
continued to have symptoms of trauma, however, including re-
experiencing, avoidance/numbing, heightened physiological 
arousal, and associated features.  The examiner described the 
veteran's PTSD symptoms as being "worsened" by the 
motorcycle accident.  The examiner rendered a diagnosis of 
moderate PTSD, with an "acute exacerbation by severe 
motorcycle accident" and assigned a GAF score of 50.  VA 
treatment reports dated in October and November reflect GAF 
scores of 40. 

Treatment reports subsequent to the accident show that he had 
heightened anxiety following the accident and had problems 
with reasoning and problem-solving, insight and attention.  
Neuropsychiatric testing conducted in August 2004 and again 
in February 2005 was interpreted as showing an improvement 
from August to February in these skills, but still reflecting 
a significant diminution in ability compared to his ability 
prior to the accident.  

According to a March 2005 psychiatric treatment report, the 
veteran "clearly has trouble managing his affairs" as he 
was unable to follow instructions about taking his 
medications.  The treating psychiatrist noted poor judgment 
secondary to the head injury residuals.  The psychiatrist 
also noted that the veteran's PTSD was stable, although 
affected by the war in Iraq, and that the veteran likely 
minimized his PTSD symptoms due to the "larger issue" of 
his head injury residuals.

A January 2006 statement from the veteran's Vet Center 
counselor reflects the counselor's opinion that the veteran 
was moderately vocationally impaired and totally socially 
impaired with a GAF score of 42.

The report of the February 2006 VA examination includes the 
examiner's comment that it is unclear to what extent some of 
the veteran's symptoms relate to his chronic PTSD versus the 
residual effects of the traumatic brain injury.  For example, 
changes in concentration, motivation and interest may be 
related to the brain injury and symptoms such as agitation, 
sleep disruption, and irritability may be related to PTSD, 
but the examiner felt that this distinction was unclear.  The 
examiner also explained that it is not uncommon for PTSD 
symptoms to be more distressing or disorganizing in persons 
with brain disease.  

Overall, the February 2006 examiner rendered a GAF score of 
48, with the notation that it was difficult to assign a GAF 
score because the veteran appeared to have poor insight as to 
how his functioning was affected and because he tended to 
minimize emotional distress.  The examiner opined that the 
traumatic brain injury likely had exacerbated previous 
disability and created new disability.  The examiner also 
noted that the veteran was maintaining a high-level job at 
the post office at that time.

During the April 2007 hearing the veteran testified that he 
was seeing the Vet Center counselor twice a month and the VA 
psychiatrist every six weeks or so.  He stated he was still 
taking medication for his PTSD symptoms and for sleep 
problems.  He stated that he was retired from his job, did 
not really have close friends, and that his relationship with 
his wife was "terrible."

With regard to the veteran's occupational impairment, there 
are several medical opinions, dated between 2005 and 2007, 
contained in the file to the effect that he had such 
significant residual disability from the head injury that he 
is unable to work.  However, it appears that he did return to 
his work as a marketing manager with the post office after 
the accident, as the report of a February 2006 VA examination 
reflects that the veteran was "getting along OK with co-
workers at the post office" and that he had returned to work 
after missing one and a half years of work following the 
motorcycle accident.  A January 2005 statement from the post 
office reflects that the veteran's sick leave was due to be 
used up around December 2005.  During the April 2007 hearing, 
the veteran testified that he had "just retired" from the 
post office, after thirty-seven years of employment.  Thus, 
the Board concludes that the veteran returned to work for 
somewhat longer than one year after his accident and head 
injury and then retired.  

With regard to his social impairment, the record shows that 
his marriage problems appear to have had their inception with 
the motorcycle accident, although his PTSD symptomatology 
logically must contribute somewhat to the impaired marriage 
relationship.  It appears as well that the veteran had 
previously maintained close relationships with other family 
members, until the accident, when his wife requested that he 
not maintain contact with them, as she blamed them for 
involving him in the motorcycle riding in which he was 
engaged when the accident happened.

Following review of the entire evidence of record, the Board 
is of the opinion that the veteran's PTSD results in 
impairment which is more nearly analogous to the criteria for 
a 50 percent disability rating.  The overall picture of the 
veteran's PTSD reflects occupational and social impairment 
with reduced reliability and productivity due to symptoms 
including panic attacks more than once a week, impairment of 
short-and long-term memory; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, as required for the assignment of a 50 percent 
disability rating under 38 C.F.R. § 4.130.  

The assignment of GAF scores between 40 and 50 throughout the 
time period at issue, including the period immediately 
following the accident, represents the assessments of mental 
health professionals that the veteran has "serious symptoms 
or any serious impairment in social, occupational ... 
functioning," or "major impairment in several areas."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV).  The 
fact that the GAF scores assigned to reflect the veteran's 
overall level of functioning remained so consistent even 
after the serious head injury, with permanent disabling 
residuals, indicates that the veteran's PTSD symptomatology 
did not worsen significantly after the motorcycle accident.  
In fact, during the year prior to the accident, the assigned 
GAF scores were 43, 42, and 48, while in September 2004, 
during what the VA examiner characterized as "an acute 
exacerbation," the assigned GAF score was 50.  The Board 
thus holds that in light of the demonstrated consistency of 
the GAF scores, attempting to tease apart which symptoms are 
due to the brain injury and which to the PTSD, if such an 
exercise is even medically feasible, is less critical to 
arriving at the appropriate disability rating for PTSD. 

For these reasons, the Board finds that the assignment of a 
50 percent disability rating more appropriately compensates 
the veteran for impairment resulting from PTSD throughout the 
time period at issue.  In reaching this conclusion, the 
medical evidence indicating his need for regular treatment 
and medication, and the veteran's own statements regarding 
his difficulty sleeping, his nightmares, and his avoidance of 
many activities are particularly persuasive.  His ability to 
maintain a highly responsible position in the workplace prior 
to the accident and to return to work following the accident 
demonstrates no more than reduced reliability and 
productivity in an occupational setting.  The assignment of a 
50 percent disability rating is compatible with the 
diagnostic assessments and the GAF scores assigned by his 
mental health care providers and the VA examiners, as well.  
The hearing testimony was also credible and persuasive and is 
deemed helpful to the Board.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

However, the Board holds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 50 percent from August 2001 until the present.  
While the veteran's PTSD during the entire appeal period is 
shown to result in occupational and social impairment with 
reduced reliability and productivity, it is not shown to 
cause deficiencies in most areas, or total occupational and 
social impairment as required for the assignment of a 
70 percent or 100 percent disability rating under the General 
Rating Formula for Mental Disorders.  The veteran's PTSD is 
not shown or indeed alleged to cause near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control or the inability to establish and 
maintain effective relationships, or other similar examples 
of the level of impairment contemplated in the criteria for 
the award of a 70 percent or greater schedular disability 
rating.  The veteran's appeal is therefore denied.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.


REMAND

The veteran filed a claim for a total disability rating based 
upon unemployability in June 2005.  The RO denied the benefit 
in a July 2005 rating decision, providing notice of the 
denial in a letter dated the same month.  The veteran's 
representative filed a statement indicating disagreement with 
the July 2005 denial, along with additional medical evidence, 
in January 2006.  The Board finds that this January 2006 
statement constitutes a notice of disagreement with the July 
2005 decision, because it was filed within the requisite time 
period and it indicates dissatisfaction and a desire to 
contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO 
has not taken any action in response to this disagreement, 
and has not issued a statement of the case, however.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 
(1995).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran with a 
Statement of the Case pertaining to the 
issue of entitlement to a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities.  This issue will not be 
returned to the Board unless the veteran 
perfects an appeal by filing a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


